Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WASHINGTON

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                PHG Solutions, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Paxton Security
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  6443 NE 181st St, #A                                            PO Box 82748
                                  Kenmore, WA 98028                                               Kenmore, WA 98028
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  King                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                Case 20-10290-TWD                   Doc 1        Filed 01/29/20           Ent. 01/29/20 19:15:23                Pg. 1 of 42
Debtor    PHG Solutions, LLC                                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     C2 Strategies                                                   Relationship            Affiliate
                                                  District   West WA                       When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                 Case 20-10290-TWD                       Doc 1      Filed 01/29/20              Ent. 01/29/20 19:15:23                      Pg. 2 of 42
Debtor   PHG Solutions, LLC                                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                Case 20-10290-TWD                      Doc 1      Filed 01/29/20             Ent. 01/29/20 19:15:23                  Pg. 3 of 42
Debtor    PHG Solutions, LLC                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 29, 2020
                                                  MM / DD / YYYY


                             X   /s/ Troy Costilla                                                        Troy Costilla
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Owner




18. Signature of attorney    X   /s/ Adria Vondra                                                          Date January 29, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Adria Vondra
                                 Printed name

                                 Encompass Law Group, PLLC
                                 Firm name

                                 10675 Willows Rd NE Ste 250
                                 Redmond, WA 98052
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     425-270-7291                  Email address      adria@encompasslawgroup.com

                                 40883 WA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 20-10290-TWD                  Doc 1        Filed 01/29/20             Ent. 01/29/20 19:15:23                 Pg. 4 of 42
 Fill in this information to identify the case:

 Debtor name         PHG Solutions, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 29, 2020                        X /s/ Troy Costilla
                                                                       Signature of individual signing on behalf of debtor

                                                                       Troy Costilla
                                                                       Printed name

                                                                       Owner
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




               Case 20-10290-TWD                           Doc 1          Filed 01/29/20            Ent. 01/29/20 19:15:23      Pg. 5 of 42
 Fill in this information to identify the case:

 Debtor name            PHG Solutions, LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           562,743.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           562,743.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           469,561.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             469,561.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy



                Case 20-10290-TWD                                      Doc 1               Filed 01/29/20                        Ent. 01/29/20 19:15:23                            Pg. 6 of 42
 Fill in this information to identify the case:

 Debtor name         PHG Solutions, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                               12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                               Current value of
                                                                                                                                 debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 5,715.00   -                                0.00 = ....                  $5,715.00
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                               461,435.00      -                               0.00 =....                 $461,435.00
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                            $467,150.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy



               Case 20-10290-TWD                           Doc 1         Filed 01/29/20        Ent. 01/29/20 19:15:23          Pg. 7 of 42
 Debtor         PHG Solutions, LLC                                                               Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used     Current value of
                                                      physical inventory         debtor's interest      for current value         debtor's interest
                                                                                 (Where available)

 19.       Raw materials
           Inventory parts -
           detailed list available
           upon request                               11/2019                                  $0.00    Recent cost                         $50,623.00


           Inventory - wire                           11/2019                                  $0.00    Recent cost                         $18,275.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                             $68,898.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used     Current value of
                                                                                 debtor's interest      for current value         debtor's interest
                                                                                 (Where available)

 39.       Office furniture




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy



               Case 20-10290-TWD                           Doc 1        Filed 01/29/20        Ent. 01/29/20 19:15:23            Pg. 8 of 42
 Debtor         PHG Solutions, LLC                                                            Case number (If known)
                Name

           Various office furniture including, but not
           limited to: DAS test equipment ($10k), tools,
           CAD printer, server, CAD machine                                                 $0.00                                        $25,795.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $25,795.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used     Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value         debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Astro van - titled in Troy Costillo's
                     name, but used in business; in an
                     accident and has been sitting since May                                $0.00    Comparable sale                         $900.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                              $900.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



               Case 20-10290-TWD                           Doc 1      Filed 01/29/20       Ent. 01/29/20 19:15:23            Pg. 9 of 42
 Debtor         PHG Solutions, LLC                                                           Case number (If known)
                Name



 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1       Filed 01/29/20       Ent. 01/29/20 19:15:23      Pg. 10 of 42
 Debtor          PHG Solutions, LLC                                                                                  Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $467,150.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $68,898.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $25,795.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                           $900.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $562,743.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $562,743.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy



              Case 20-10290-TWD                               Doc 1            Filed 01/29/20                   Ent. 01/29/20 19:15:23                 Pg. 11 of 42
 Fill in this information to identify the case:

 Debtor name         PHG Solutions, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1       Filed 01/29/20    Ent. 01/29/20 19:15:23                 Pg. 12 of 42
 Fill in this information to identify the case:

 Debtor name         PHG Solutions, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $92,687.00
           ADI                                                                  Contingent
           22121 17th Ave SE                                                    Unliquidated
           Bothell, WA 98021                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $4,033.00
           Alarm Center, Inc                                                    Contingent
           PO Box 3401                                                          Unliquidated
           Lacey, WA 98509                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $39.00
           Alarm Center, Inc - Hi Tek Acc                                       Contingent
           PO Box 3401                                                          Unliquidated
           Lacey, WA 98509                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $16.00
           Avad                                                                 Contingent
           8501 E Princess Drive                                                Unliquidated
           Ste 190                                                              Disputed
           Scottsdale, AZ 85255
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         52475                                              Best Case Bankruptcy



              Case 20-10290-TWD                          Doc 1        Filed 01/29/20               Ent. 01/29/20 19:15:23                          Pg. 13 of 42
 Debtor       PHG Solutions, LLC                                                                      Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $11,107.00
          Bank of America                                                       Contingent
          PO Box 982238                                                         Unliquidated
          El Paso, TX 79998                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $11,000.00
          Capital One Bank                                                      Contingent
          PO Box 71083                                                          Unliquidated
          Charlotte, NC 28272                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $860.00
          Casa Bonita                                                           Contingent
          8315 216th St SE                                                      Unliquidated
          Woodinville, WA 98072                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,000.00
          Cascadia Electrical Solutions                                         Contingent
          15226 20th Pl W                                                       Unliquidated
          Lynnwood, WA 98087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Chef Anne Marie                                                       Contingent
          19804 141st Pl NE                                                     Unliquidated
          Bldg D                                                                Disputed
          Woodinville, WA 98072
                                                                             Basis for the claim:    Terminated lease - unknown how much is owed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $161.00
          City of Bothell                                                       Contingent
          18415 101st Ave NE                                                    Unliquidated
          Bothell, WA 98011                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $835.00
          City of Seattle                                                       Contingent
          PO Box 94626                                                          Unliquidated
          Seattle, WA 98124                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1        Filed 01/29/20               Ent. 01/29/20 19:15:23                          Pg. 14 of 42
 Debtor       PHG Solutions, LLC                                                                      Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $47.00
          City of Seattle                                                       Contingent
          Parking Infraction                                                    Unliquidated
          PO Box C-34109                                                        Disputed
          Seattle, WA 98124
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $305.00
          City of Tacoma                                                        Contingent
          Tax & License                                                         Unliquidated
          PO Box 11640                                                          Disputed
          Tacoma, WA 98411
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $171.00
          Comcast                                                               Contingent
          PO Box 32744                                                          Unliquidated
          Seattle, WA 98124                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,543.00
          Connect Air                                                           Contingent
          PO Box 98059                                                          Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,356.00
          Custon Plus Distributing                                              Contingent
          4310 B Street                                                         Unliquidated
          Auburn, WA 98001                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $60,000.00
          D&S                                                                   Contingent
          PO Box 549                                                            Unliquidated
          Clarkston, WA 99403                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory note for acquistion of Debtor that fell
          Last 4 digits of account number                                    through.
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $0.00
          DAS Simplified                                                        Contingent
          PO Box 33524                                                          Unliquidated
          Seattle, WA 98133                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1        Filed 01/29/20               Ent. 01/29/20 19:15:23                          Pg. 15 of 42
 Debtor       PHG Solutions, LLC                                                                      Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $10,000.00
          Dawnya Costilla                                                       Contingent
          9244 NE 174th Ave NE                                                  Unliquidated
          Bothell, WA 98011                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $12,456.00
          Department of Revenue                                                 Contingent
          PO Box 47464                                                          Unliquidated
          Olympia, WA 98504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Dept of Labor and Industries                                          Contingent
          PO Box 44171                                                          Unliquidated
          Olympia, WA 98504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,278.00
          Dept of Labor and Industries                                          Contingent
          PO Box 44171                                                          Unliquidated
          Olympia, WA 98504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $10,547.00
          Digital Monitoring Products                                           Contingent
          PO Box 871000                                                         Unliquidated
          Kansas City, MO 64187                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $20,330.00
          Door King                                                             Contingent
          120 S Glasgow Ave                                                     Unliquidated
          Inglewood, CA 90301                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,865.00
          Frontier                                                              Contingent
          PO Box 20550                                                          Unliquidated
          Rochester, NY 14602                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1        Filed 01/29/20               Ent. 01/29/20 19:15:23                          Pg. 16 of 42
 Debtor       PHG Solutions, LLC                                                                      Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,588.00
          Gates and Control                                                     Contingent
          6506 South 209th St                                                   Unliquidated
          Suite 102                                                             Disputed
          Kent, WA 98032
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $0.00
          Good to Go                                                            Contingent
          PO Box 300321                                                         Unliquidated
          Seattle, WA 98103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,868.00
          Green & Norwood, PLLC                                                 Contingent
          2722 Eastlake Ave                                                     Unliquidated
          Suite 350                                                             Disputed
          Seattle, WA 98102
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,437.00
          Greenberg, Grant, and Richards                                        Contingent
          5858 Westeimer                                                        Unliquidated
          Ste 500                                                               Disputed
          Houston, TX 77057
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $593.00
          Group One                                                             Contingent
          12031 NE Northrup Way, #106                                           Unliquidated
          Bellevue, WA 98005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,483.00
          Huddleston Tax CPA's                                                  Contingent
          40 Lake Bellevue, Ste 100                                             Unliquidated
          Bellevue, WA 98005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $269.00
          Inglewood Family Health                                               Contingent
          14048 Juanita Dr NE                                                   Unliquidated
          Kirkland, WA 98034                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1        Filed 01/29/20               Ent. 01/29/20 19:15:23                          Pg. 17 of 42
 Debtor       PHG Solutions, LLC                                                                      Case number (if known)
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Internal Revenue Service                                              Contingent
          PO Box 21125                                                          Unliquidated
          Philadelphia, PA 19114                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,990.00
          IPFS                                                                  Contingent
          24722 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Jason McRae                                                           Contingent
          14875 Van Ave SE                                                      Unliquidated
          Monroe, WA 98272                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan from Owner
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $272.00
          Lake Forest Municipal court                                           Contingent
          17425 Ballinger Way NE                                                Unliquidated
          Seattle, WA 98155                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,176.00
          Liberty Mutual                                                        Contingent
          PO Box 91013                                                          Unliquidated
          Chicago, IL 60680                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,015.00
          Liendata USA                                                          Contingent
          PO Box 1643                                                           Unliquidated
          Woodinville, WA 98072                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,285.00
          Lock-Tech Safe/Lock                                                   Contingent
          11012 128th Place NE                                                  Unliquidated
          Kirkland, WA 98033                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1        Filed 01/29/20               Ent. 01/29/20 19:15:23                          Pg. 18 of 42
 Debtor       PHG Solutions, LLC                                                                      Case number (if known)
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,517.00
          Long Building Tech                                                    Contingent
          PO Box 5501                                                           Unliquidated
          Denver, CO 80217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $38,000.00
          Lucie Bernheim                                                        Contingent
          512 Bell Street                                                       Unliquidated
          re: Intermountain Lock & Secur                                        Disputed
          Edmonds, WA 98020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $22,438.00
          MGC Systems                                                           Contingent
          4575 Witner Industrial East                                           Unliquidated
          Niagara Falls, NY 14305                                               Disputed
          Date(s) debt was incurred 2016
                                                                             Basis for the claim:
          Last 4 digits of account number 1435
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $981.00
          Money Tree                                                            Contingent
          PO Box 58363                                                          Unliquidated
          Seattle, WA 98138                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,909.00
          Moon Electric Company                                                 Contingent
          17804 Simon Rd                                                        Unliquidated
          Snohomish, WA 98290                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $659.00
          Net2Phone                                                             Contingent
          520 Broad St                                                          Unliquidated
          Newark, NJ 07102                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $25,950.00
          Peterson Russell Kelly                                                Contingent
          10900 NE Fourth St                                                    Unliquidated
          Bellevue, WA 98004                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 7 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1        Filed 01/29/20               Ent. 01/29/20 19:15:23                          Pg. 19 of 42
 Debtor       PHG Solutions, LLC                                                                      Case number (if known)
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,488.00
          Prime Pay                                                             Contingent
          9600 SW Oak Street                                                    Unliquidated
          Portland, OR 97223                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,529.00
          Ross Stuard Dawson                                                    Contingent
          691 N Squirrel Rd                                                     Unliquidated
          Ste 175                                                               Disputed
          Auburn Hills, MI 48326
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $27.00
          SecureCom Wireless                                                    Contingent
          2500 N Partnership Blvd                                               Unliquidated
          Springfield, MO 65803                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,163.00
          Stoneway Electric Supply                                              Contingent
          13424 NE 126th Place                                                  Unliquidated
          Kirkland, WA 98034                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,680.00
          Summit Commercial Construction                                        Contingent
          10406 64th Pl W                                                       Unliquidated
          Mukilteo, WA 98275                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,184.00
          The Wide Format                                                       Contingent
          11106 Northrup Way                                                    Unliquidated
          Bellevue, WA 98004                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $39,650.00
          Total Satellite                                                       Contingent
          3100 Kitsap Way, Ste #D                                               Unliquidated
          Bremerton, WA 98312                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 8 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1        Filed 01/29/20               Ent. 01/29/20 19:15:23                          Pg. 20 of 42
 Debtor       PHG Solutions, LLC                                                                      Case number (if known)
              Name

 3.54      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $4,840.00
           Tradesman International                                              Contingent
           PO Box 842227                                                        Unliquidated
           Boston, MA 02284                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $437.00
           Tri-Ed Distribution                                                  Contingent
           22627 68th Ave S #D                                                  Unliquidated
           Kent, WA 98032                                                       Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $437.00
           Verizon                                                              Contingent
           PO Box 4005                                                          Unliquidated
           Acworth, GA 30101                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $429.00
           Waste Management                                                     Contingent
           2625 W Grandview Rd                                                  Unliquidated
           Phoenix, AZ 85023                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $5,000.00
           Williams Kastner Gibbs                                               Contingent
           PO Box 21926                                                         Unliquidated
           Seattle, WA 98111                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $136.00
           Worldwide Telecommunications                                         Contingent
           4505 Las Vergenes Road Ste 115                                       Unliquidated
           Calabasas, CA 91302                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $495.00
           WSDOT                                                                Contingent
           PO BOX 47300                                                         Unliquidated
           Olympia, WA 98504                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 9 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1        Filed 01/29/20               Ent. 01/29/20 19:15:23                          Pg. 21 of 42
 Debtor       PHG Solutions, LLC                                                                  Case number (if known)
              Name


           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.1       Brian Read
           3721 Colby Avenue                                                                     Line     3.9
           Everett, WA 98201
                                                                                                        Not listed. Explain

 4.2       First Collection Services
           10925 Otter Creek E Blvd                                                              Line     3.25
           Mabelvale, AR 72103
                                                                                                        Not listed. Explain

 4.3       IML Security Supply
           PO Box 65158                                                                          Line     3.41
           Salt Lake City, UT 84165
                                                                                                        Not listed. Explain

 4.4       Ingold law
           5555 Main Street                                                                      Line     3.54
           Buffalo, NY 14221
                                                                                                        Not listed. Explain

 4.5       Law Office of Ben Kelly
           9218 Roosevelt Way NE                                                                 Line     3.54
           Seattle, WA 98115
                                                                                                        Not listed. Explain

 4.6       RMS
           PO Box 19646                                                                          Line     3.57
           Minneapolis, MN 55419
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                    469,561.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      469,561.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1        Filed 01/29/20           Ent. 01/29/20 19:15:23                      Pg. 22 of 42
 Fill in this information to identify the case:

 Debtor name         PHG Solutions, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal            Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.         State what the contract or                  Lease for office; Debtor
              lease is for and the nature of              began improvements to
              the debtor's interest                       the space, but was
                                                          evicted in May before
                                                          Debtor moved in.
                  State the term remaining                Unknown                    Chef Anne Marie
                                                                                     19804 141st Pl NE
              List the contract number of any                                        Bldg D
                    government contract                                              Woodinville, WA 98072




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy



              Case 20-10290-TWD                          Doc 1       Filed 01/29/20      Ent. 01/29/20 19:15:23                    Pg. 23 of 42
 Fill in this information to identify the case:

 Debtor name         PHG Solutions, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Troy Costilla                     18828 176th Ave NE                                Chef Anne Marie                    D
                                               Woodinville, WA 98072                                                                E/F       3.9
                                                                                                                                    G




    2.2      Troy Costilla                     18828 176th Ave NE                                Chef Anne Marie                    D
                                               Woodinville, WA 98072                                                                E/F
                                                                                                                                    G   2.1




Official Form 206H                                                          Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1       Filed 01/29/20    Ent. 01/29/20 19:15:23               Pg. 24 of 42
 Fill in this information to identify the case:

 Debtor name         PHG Solutions, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                          $0.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $282,152.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,773,377.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1        Filed 01/29/20             Ent. 01/29/20 19:15:23                 Pg. 25 of 42
 Debtor       PHG Solutions, LLC                                                                        Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Diamond Communications, Inc                                 October 2019                       $6,800.00               Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Troy Costilla                                               02/11/2019                       $53,287.00           Repayment of loan
               18828 176th Ave NE                                          04/02/2019
               Woodinville, WA 98072                                       04/03/2019
               Owner                                                       04/24/2019
                                                                           05/20/2019
                                                                           05/21/2019
                                                                           05/29/2019
                                                                           04/03/2019
                                                                           04/24/2019
                                                                           05/20/2019
                                                                           05/21/2019
                                                                           05/29/2019

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



              Case 20-10290-TWD                          Doc 1         Filed 01/29/20            Ent. 01/29/20 19:15:23                     Pg. 26 of 42
 Debtor        PHG Solutions, LLC                                                                           Case number (if known)



               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.1.    WA State DOR v PHG                                Tax Warrant                  King County Superior Court                  Pending
               Solutions, LLC                                                                 516 3rd Ave                                 On appeal
               19-2-05406-9                                                                   Seattle, WA 98101
                                                                                                                                          Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                             Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address
       11.1.    Encompass Law Group, PLLC
                10675 Willows Rd NE Ste 250
                Redmond, WA 98052                                    Attorney Fees                                             11/30/2019                     $2,500.00

                Email or website address
                adria@encompasslawgroup.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



               Case 20-10290-TWD                         Doc 1          Filed 01/29/20              Ent. 01/29/20 19:15:23                  Pg. 27 of 42
 Debtor       PHG Solutions, LLC                                                                         Case number (if known)




           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1                                                      Desks, keyboards, computer, CAD
       .                                                         machine, server, monitors, laptop,
                                                                 mouse, HP printer, large and small file
                                                                 cabinets, chairs, white board, CAD
                                                                 printer, phones, mini fridge, large and
                                                                 small data rack, bookcase, paper
                                                                 shredder, credenze, keurig coffee
                                                                 machine, bulletin board, large tv
                                                                 monitors, display racks, tools, storage
               D&S                                               racks, connex job box, DAS test
               PO Box 549                                        equipment, conference table, microwave,
               Clarkston, WA 99403                               pictures, ladders, extension                            05/15/2019                   $25,795.00

               Relationship to debtor
               Prospective owner


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



              Case 20-10290-TWD                          Doc 1          Filed 01/29/20           Ent. 01/29/20 19:15:23                  Pg. 28 of 42
 Debtor        PHG Solutions, LLC                                                                       Case number (if known)



    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was            Last balance
              Address                                            account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred
       18.1.    First Financial Northwest                        XXXX-                       Checking                 All accounts                         $0.00
                Bank                                                                         Savings
                                                                                                                      closed by bank
                Woodinville                                                                                           in November
                                                                                             Money Market
                                                                                                                      2019
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



               Case 20-10290-TWD                         Doc 1         Filed 01/29/20            Ent. 01/29/20 19:15:23                 Pg. 29 of 42
 Debtor      PHG Solutions, LLC                                                                         Case number (if known)



      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Huddleston Tax                                                                                                             Ongoing until
                    40 Lake Bellevue                                                                                                           12/01/2019
                    Ste 100
                    Bellevue, WA 98005
       26a.2.       Hannah Bell



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1        Filed 01/29/20             Ent. 01/29/20 19:15:23                    Pg. 30 of 42
 Debtor      PHG Solutions, LLC                                                                         Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Troy Costilla                                  18828 176th Ave NE                                  Owner                                 50
                                                      Woodinville, WA 98072

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jason McRae                                    14875 Van Ave SE                                    Owner                                 50
                                                      Monroe, WA 98272



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1        Filed 01/29/20             Ent. 01/29/20 19:15:23                Pg. 31 of 42
 Debtor      PHG Solutions, LLC                                                                         Case number (if known)



    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 29, 2020

 /s/ Troy Costilla                                                      Troy Costilla
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Owner

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1        Filed 01/29/20             Ent. 01/29/20 19:15:23               Pg. 32 of 42
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re       PHG Solutions, LLC                                                                               Case No.
                                                                                  Debtor(s)                   Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     2,500.00
             Prior to the filing of this statement I have received                                        $                     2,500.00
             Balance Due                                                                                  $                        0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 29, 2020                                                             /s/ Adria Vondra
     Date                                                                         Adria Vondra
                                                                                  Signature of Attorney
                                                                                  Encompass Law Group, PLLC
                                                                                  10675 Willows Rd NE Ste 250
                                                                                  Redmond, WA 98052
                                                                                  425-270-7291 Fax: 425-999-4875
                                                                                  adria@encompasslawgroup.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



              Case 20-10290-TWD                          Doc 1         Filed 01/29/20         Ent. 01/29/20 19:15:23             Pg. 33 of 42
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      PHG Solutions, LLC                                                                               Case No.
                                                                                    Debtor(s)                Chapter     7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Owner of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       January 29, 2020                                            /s/ Troy Costilla
                                                                         Troy Costilla/Owner
                                                                         Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1         Filed 01/29/20           Ent. 01/29/20 19:15:23       Pg. 34 of 42
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        ADI
                        22121 17TH AVE SE
                        BOTHELL, WA 98021


                        ALARM CENTER, INC
                        PO BOX 3401
                        LACEY, WA 98509


                        ALARM CENTER, INC - HI TEK ACC
                        PO BOX 3401
                        LACEY, WA 98509


                        AVAD
                        8501 E PRINCESS DRIVE
                        STE 190
                        SCOTTSDALE, AZ 85255


                        BANK OF AMERICA
                        PO BOX 982238
                        EL PASO, TX 79998


                        BRIAN READ
                        3721 COLBY AVENUE
                        EVERETT, WA 98201


                        CAPITAL ONE BANK
                        PO BOX 71083
                        CHARLOTTE, NC 28272


                        CASA BONITA
                        8315 216TH ST SE
                        WOODINVILLE, WA 98072


                        CASCADIA ELECTRICAL SOLUTIONS
                        15226 20TH PL W
                        LYNNWOOD, WA 98087


                        CHEF ANNE MARIE
                        19804 141ST PL NE
                        BLDG D
                        WOODINVILLE, WA 98072


                        CITY OF BOTHELL
                        18415 101ST AVE NE
                        BOTHELL, WA 98011


    Case 20-10290-TWD   Doc 1   Filed 01/29/20   Ent. 01/29/20 19:15:23   Pg. 35 of 42
                    CITY OF SEATTLE
                    PO BOX 94626
                    SEATTLE, WA 98124


                    CITY OF SEATTLE
                    PARKING INFRACTION
                    PO BOX C-34109
                    SEATTLE, WA 98124


                    CITY OF TACOMA
                    TAX & LICENSE
                    PO BOX 11640
                    TACOMA, WA 98411


                    COMCAST
                    PO BOX 32744
                    SEATTLE, WA 98124


                    CONNECT AIR
                    PO BOX 98059
                    CHICAGO, IL 60693


                    CUSTON PLUS DISTRIBUTING
                    4310 B STREET
                    AUBURN, WA 98001


                    D & S
                    PO BOX 549
                    CLARKSTON, WA 99403


                    DAS SIMPLIFIED
                    PO BOX 33524
                    SEATTLE, WA 98133


                    DAWNYA COSTILLA
                    9244 NE 174TH AVE NE
                    BOTHELL, WA 98011


                    DEPARTMENT OF REVENUE
                    PO BOX 47464
                    OLYMPIA, WA 98504


                    DEPT OF LABOR AND INDUSTRIES
                    PO BOX 44171
                    OLYMPIA, WA 98504


Case 20-10290-TWD   Doc 1   Filed 01/29/20   Ent. 01/29/20 19:15:23   Pg. 36 of 42
                    DIGITAL MONITORING PRODUCTS
                    PO BOX 871000
                    KANSAS CITY, MO 64187


                    DOOR KING
                    120 S GLASGOW AVE
                    INGLEWOOD, CA 90301


                    FIRST COLLECTION SERVICES
                    10925 OTTER CREEK E BLVD
                    MABELVALE, AR 72103


                    FRONTIER
                    PO BOX 20550
                    ROCHESTER, NY 14602


                    GATES AND CONTROL
                    6506 SOUTH 209TH ST
                    SUITE 102
                    KENT, WA 98032


                    GOOD TO GO
                    PO BOX 300321
                    SEATTLE, WA 98103


                    GREEN & NORWOOD, PLLC
                    2722 EASTLAKE AVE
                    SUITE 350
                    SEATTLE, WA 98102


                    GREENBERG, GRANT, AND RICHARDS
                    5858 WESTEIMER
                    STE 500
                    HOUSTON, TX 77057


                    GROUP ONE
                    12031 NE NORTHRUP WAY, #106
                    BELLEVUE, WA 98005


                    HUDDLESTON TAX CPA'S
                    40 LAKE BELLEVUE, STE 100
                    BELLEVUE, WA 98005




Case 20-10290-TWD   Doc 1   Filed 01/29/20   Ent. 01/29/20 19:15:23   Pg. 37 of 42
                    IML SECURITY SUPPLY
                    PO BOX 65158
                    SALT LAKE CITY, UT 84165


                    INGLEWOOD FAMILY HEALTH
                    14048 JUANITA DR NE
                    KIRKLAND, WA 98034


                    INGOLD LAW
                    5555 MAIN STREET
                    BUFFALO, NY 14221


                    INTERNAL REVENUE SERVICE
                    PO BOX 21125
                    PHILADELPHIA, PA 19114


                    IPFS
                    24722 NETWORK PLACE
                    CHICAGO, IL 60673


                    JASON MCRAE
                    14875 VAN AVE SE
                    MONROE, WA 98272


                    LAKE FOREST MUNICIPAL COURT
                    17425 BALLINGER WAY NE
                    SEATTLE, WA 98155


                    LAW OFFICE OF BEN KELLY
                    9218 ROOSEVELT WAY NE
                    SEATTLE, WA 98115


                    LIBERTY MUTUAL
                    PO BOX 91013
                    CHICAGO, IL 60680


                    LIENDATA USA
                    PO BOX 1643
                    WOODINVILLE, WA 98072


                    LOCK-TECH SAFE/LOCK
                    11012 128TH PLACE NE
                    KIRKLAND, WA 98033




Case 20-10290-TWD   Doc 1   Filed 01/29/20   Ent. 01/29/20 19:15:23   Pg. 38 of 42
                    LONG BUILDING TECH
                    PO BOX 5501
                    DENVER, CO 80217


                    LUCIE BERNHEIM
                    512 BELL STREET
                    RE: INTERMOUNTAIN LOCK & SECUR
                    EDMONDS, WA 98020


                    MGC SYSTEMS
                    4575 WITNER INDUSTRIAL EAST
                    NIAGARA FALLS, NY 14305


                    MONEY TREE
                    PO BOX 58363
                    SEATTLE, WA 98138


                    MOON ELECTRIC COMPANY
                    17804 SIMON RD
                    SNOHOMISH, WA 98290


                    NET2PHONE
                    520 BROAD ST
                    NEWARK, NJ 07102


                    PETERSON RUSSELL KELLY
                    10900 NE FOURTH ST
                    BELLEVUE, WA 98004


                    PRIME PAY
                    9600 SW OAK STREET
                    PORTLAND, OR 97223


                    RMS
                    PO BOX 19646
                    MINNEAPOLIS, MN 55419


                    ROSS STUARD DAWSON
                    691 N SQUIRREL RD
                    STE 175
                    AUBURN HILLS, MI 48326


                    SECURECOM WIRELESS
                    2500 N PARTNERSHIP BLVD
                    SPRINGFIELD, MO 65803


Case 20-10290-TWD   Doc 1   Filed 01/29/20   Ent. 01/29/20 19:15:23   Pg. 39 of 42
                    STONEWAY ELECTRIC SUPPLY
                    13424 NE 126TH PLACE
                    KIRKLAND, WA 98034


                    SUMMIT COMMERCIAL CONSTRUCTION
                    10406 64TH PL W
                    MUKILTEO, WA 98275


                    THE WIDE FORMAT
                    11106 NORTHRUP WAY
                    BELLEVUE, WA 98004


                    TOTAL SATELLITE
                    3100 KITSAP WAY, STE #D
                    BREMERTON, WA 98312


                    TRADESMAN INTERNATIONAL
                    PO BOX 842227
                    BOSTON, MA 02284


                    TRI-ED DISTRIBUTION
                    22627 68TH AVE S #D
                    KENT, WA 98032


                    TROY COSTILLA
                    18828 176TH AVE NE
                    WOODINVILLE, WA 98072


                    VERIZON
                    PO BOX 4005
                    ACWORTH, GA 30101


                    WASTE MANAGEMENT
                    2625 W GRANDVIEW RD
                    PHOENIX, AZ 85023


                    WILLIAMS KASTNER GIBBS
                    PO BOX 21926
                    SEATTLE, WA 98111


                    WORLDWIDE TELECOMMUNICATIONS
                    4505 LAS VERGENES ROAD STE 115
                    CALABASAS, CA 91302




Case 20-10290-TWD   Doc 1   Filed 01/29/20   Ent. 01/29/20 19:15:23   Pg. 40 of 42
                    WSDOT
                    PO BOX 47300
                    OLYMPIA, WA 98504




Case 20-10290-TWD   Doc 1   Filed 01/29/20   Ent. 01/29/20 19:15:23   Pg. 41 of 42
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      PHG Solutions, LLC                                                                              Case No.
                                                                                   Debtor(s)                Chapter     7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for PHG Solutions, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 January 29, 2020                                                      /s/ Adria Vondra
 Date                                                                  Adria Vondra
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for PHG Solutions, LLC
                                                                       Encompass Law Group, PLLC
                                                                       10675 Willows Rd NE Ste 250
                                                                       Redmond, WA 98052
                                                                       425-270-7291 Fax:425-999-4875
                                                                       adria@encompasslawgroup.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy



             Case 20-10290-TWD                           Doc 1         Filed 01/29/20          Ent. 01/29/20 19:15:23       Pg. 42 of 42
